3 ,,______,__, _
NOTE: This order is nonprecedential
United States Cou1:t of AppeaIs
for the FederaI Circuit
ACROW CORPORATION OF AMERICA,
Plaintiff-Appellan.t, `
V.
UNITED STATES, '
Defendant-Appellee,
and
MABEY BRIDGE & SHORE, INC.,
Defen.dan.t.
2011-5035
Appea1 from the United States Conrt of Federa1
C1aims in case no. 10-CV-682, Judge Christine O.C.
Mi11er.
ON MOTION
ORDER
The United States moves for a 7-day extension of
tirne, until March 3, 2{}11, to 519 its response to AcroW
Corporation of A1nerica's motion for a stay/injunction

ACROW CORP OF AMERICA V. US
2
pending appeal and motion for expedited consideration of
the appeal Acrow Corporation of America opposes.
Upon consideration thereof
IT IS ORDERED TH_ATZ
The motion is granted
FEB 2 5 2011
Date
cc: Thomas A. Co11lter, Esq.
Lartease M. Tiff`ith, Esq.
s21
FOR THE COURT
/s/ J an Horba1y
J an Horbaly
C1erk
Fl
u.s. count oi=‘£Ai9PEALs ron
ms FEnEnAL cmcun
F£B;25 2011
lJAN|'lDMALY
CLERi